Exhibit 10.15

CARETRUST REIT, INC.

AND CTR PARTNERSHIP, L.P.

INCENTIVE AWARD PLAN

RESTRICTED STOCK UNIT AWARD GRANT NOTICE

(Time-Based)

CareTrust REIT, Inc., a Maryland corporation (the “Company”), pursuant to the
CareTrust REIT, Inc. and CTR Partnership, L.P. Incentive Award Plan (as it may
be amended, the “Plan”), hereby grants to the holder listed below (the
“Participant”), an award of restricted stock units (“Restricted Stock Units” or
“RSUs”). Each vested Restricted Stock Unit represents the right to receive, in
accordance with the Restricted Stock Unit Award Agreement attached hereto as
Exhibit A (the “Agreement”), one share of Common Stock (each, a “Share”). This
award of Restricted Stock Units is subject to all of the terms and conditions
set forth herein and in the Agreement and the Plan, each of which are
incorporated herein by reference. Unless otherwise defined herein, the terms
defined in the Plan shall have the same defined meanings in this Restricted
Stock Unit Award Grant Notice (the “Grant Notice”) and the Agreement.

 

Participant:

 

Grant Date:

 

Total Number of RSUs:

 

Vesting Commencement Date:

 

Vesting Schedule:

 

Termination: If the Participant experiences a Termination of Service prior to
the applicable vesting date, all RSUs that have not become vested on or prior to
the date of such Termination of Service (after taking into consideration any
vesting that may occur in connection with such Termination of Service, if any)
will thereupon be automatically forfeited by the Participant without payment of
any consideration therefor.

By his or her signature and the Company’s signature below, the Participant
agrees to be bound by the terms and conditions of the Plan, the Agreement and
this Grant Notice. The Participant has reviewed the Agreement, the Plan and this
Grant Notice in their entirety, has had an opportunity to obtain the advice of
counsel prior to executing this Grant Notice and fully understands all
provisions of this Grant Notice, the Agreement and the Plan. The Participant
hereby agrees to accept as binding, conclusive and final all decisions or
interpretations of the Administrator upon any questions arising under the Plan,
this Grant Notice or the Agreement.

In addition, by signing below, the Participant also agrees that the Company, in
its sole discretion, may satisfy any withholding obligations by (i) withholding
shares of Common Stock otherwise issuable to the Participant upon vesting of the
RSUs, (ii) instructing a broker on the Participant’s behalf to sell shares of
Common Stock otherwise issuable to the Participant upon vesting of the RSUs and
submit the proceeds of such sale to the Company, or (iii) using any other method
permitted by the Agreement or the Plan

 

CARETRUST REIT, INC. PARTICIPANT By:

 

By:

 

    Gregory K. Stapley

    Chief Executive Officer

 

 

1



--------------------------------------------------------------------------------

EXHIBIT A

TO

RESTRICTED STOCK UNIT AWARD GRANT NOTICE

RESTRICTED STOCK UNIT AWARD AGREEMENT

Pursuant to the Restricted Stock Unit Award Grant Notice (the “Grant Notice”) to
which this Restricted Stock Unit Award Agreement (this “Agreement”) is attached,
CareTrust REIT, Inc., a Maryland corporation (the “Company”), pursuant to the
CareTrust REIT, Inc. and CTR Partnership, L.P. Incentive Award Plan (as it may
be amended, the “Plan”), hereby grants to the holder listed below (the
“Participant”), an award of restricted stock units (“Restricted Stock Units” or
“RSUs”). Each vested Restricted Stock Unit represents the right to receive one
share of Common Stock (each, a “Share”). This award of Restricted Stock Units is
subject to all of the terms and conditions set forth herein and in the Grant
Notice and the Plan, each of which are incorporated herein by reference.
Capitalized terms not specifically defined herein shall have the meanings
specified in the Grant Notice and the Plan.

ARTICLE I.

GENERAL

1.1 Incorporation of Terms of Plan. The RSUs are subject to the terms and
conditions of the Plan, which are incorporated herein by reference. In the event
of any inconsistency between the Plan and this Agreement, the terms of the Plan
shall control.

ARTICLE II.

GRANT OF RESTRICTED STOCK UNITS

2.1 Grant of RSUs. Pursuant to the Grant Notice and upon the terms and
conditions set forth in the Plan and this Agreement, effective as of the Grant
Date set forth in the Grant Notice, the Company hereby grants to the Participant
an award of RSUs under the Plan in consideration of the Participant’s employment
with or service to the Company or any Affiliates and for other good and valuable
consideration.

2.2 Unsecured Obligation to RSUs. Unless and until the RSUs have vested in the
manner set forth herein, the Participant will have no right to receive Common
Stock under any such RSUs. Prior to actual settlement of any vested RSUs, such
RSUs will represent an unsecured obligation of the Company, payable (if at all)
only from the general assets of the Company.

2.3 Vesting Schedule. Subject to the other provisions of this Agreement and the
Plan, the RSUs shall vest and become nonforfeitable with respect to the
applicable portion thereof according to the vesting schedule set forth in the
Grant Notice (rounding down to the nearest whole Share).

2.4 Forfeiture, Termination and Cancellation upon Termination of Service.
Notwithstanding any contrary provision of this Agreement, upon the Participant’s
Termination of Service for any or no reason, all Restricted Stock Units which
have not vested prior to or in connection with such Termination of Service
(after taking into consideration any accelerated vesting which may occur in
connection with such Termination of Service (if any)) shall thereupon
automatically be forfeited, terminated and cancelled as of the applicable
termination date without payment of any consideration by the Company, and the
Participant, or the Participant’s beneficiary or personal representative, as the
case may be, shall have no further rights hereunder. No portion of the RSUs
which has not become vested as of the date on which the Participant incurs a
Termination of Service shall thereafter become vested.

 

2



--------------------------------------------------------------------------------

2.5 Issuance of Common Stock upon Vesting.

(a) As soon as administratively practicable following the vesting of any
Restricted Stock Units, but in no event later than thirty (30) days after such
vesting date (for the avoidance of doubt, this deadline is intended to comply
with the “short term deferral” exemption from Section 409A of the Code), the
Company shall deliver to the Participant a number of Shares (either by
delivering one or more certificates for such Shares or by entering such Shares
in book entry form, as determined by the Company in its sole discretion) equal
to the number of RSUs subject to this Award that vest on the applicable vesting
date, unless such RSUs terminate prior to the given vesting date pursuant to the
provisions of this Agreement and the Plan. Notwithstanding the foregoing, in the
event Shares cannot be issued pursuant to the terms of the Plan, the Shares
shall be issued pursuant to the preceding sentence as soon as administratively
practicable after the Administrator determines that Shares can again be issued
in accordance with the terms of the Plan.

(b) The Company shall have the authority and the right to deduct or withhold, or
to require the Participant to remit to the Company, an amount sufficient to
satisfy all applicable federal, state and local taxes required by law to be
withheld with respect to any taxable event arising in connection with the
Restricted Stock Units. The Company shall not be obligated to deliver any new
certificate representing Shares to the Participant or the Participant’s legal
representative or enter such Shares in book entry form unless and until the
Participant or the Participant’s legal representative shall have paid or
otherwise satisfied in full the amount of all federal, state and local taxes
applicable to the taxable income of the Participant resulting from the grant or
vesting of the Restricted Stock Units or the issuance of Shares.

2.6 Rights as Stockholder. Except as set forth in Section 2.7, the holder of the
RSUs shall not be, nor have any of the rights or privileges of, a stockholder of
the Company, including, without limitation, voting rights and rights to
dividends, in respect of the RSUs and any Shares underlying the RSUs and
deliverable hereunder unless and until such Shares shall have been issued by the
Company and held of record by such holder (as evidenced by the appropriate entry
on the books of the Company or of a duly authorized transfer agent of the
Company).

2.7 Dividend Equivalents. Each RSU shall have associated with it a Dividend
Equivalent award. In accordance with the terms of the Plan relating to Dividend
Equivalents, upon the declaration of a dividend with respect to the Common
Stock, the Administrator shall credit to the Participant with respect each
outstanding RSU granted hereunder an amount of equal value to such dividend, in
such form and based on such calculations as the Administrator may determine in
its sole discretion. Any amounts so credited with respect to an RSU shall be
paid or issued (subject to withholding) to the Participant only upon the vesting
of the related RSU, and if an RSU terminates prior to vesting, any related
credited Dividend Equivalent amounts shall be forfeited and the Participant
shall have no further rights with respect thereto.

ARTICLE III.

OTHER PROVISIONS

3.1 Administration. The Administrator shall have the power to interpret the Plan
and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret, amend or revoke any such rules. All actions taken and all
interpretations and determinations made by the Administrator in good faith shall
be final and binding upon the Participant, the Company and all other interested
persons. No member of the Administrator or the Board shall be personally liable
for any action, determination or interpretation made in good faith with respect
to the Plan, this Agreement or the RSUs.

3.2 Grant is Not Transferable. During the lifetime of the Participant, the RSUs
may not be sold, pledged, assigned or transferred in any manner other than by
will or the laws of descent and distribution or as otherwise provided in the
Plan.

 

3



--------------------------------------------------------------------------------

3.3 Adjustments. The Participant acknowledges that the RSUs are subject to
modification and termination in certain events as provided in this Agreement and
Article 13 of the Plan.

3.4 Notices. Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of the Secretary of the
Company at the Company’s principal office, and any notice to be given to the
Participant shall be addressed to the Participant at the Participant’s last
address reflected on the Company’s records. Any notice shall be deemed duly
given when sent via email or when sent by reputable overnight courier or by
certified mail (return receipt requested) through the United States Postal
Service.

3.5 Participant’s Representations. If the Shares issuable hereunder have not
been registered under the Securities Act or any applicable state laws on an
effective registration statement at the time of such issuance, the Participant
shall, if required by the Company, concurrently with such issuance, make such
written representations as are deemed necessary or appropriate by the Company
and/or its counsel.

3.6 Titles. Titles are provided herein for convenience only and are not to serve
as a basis for interpretation or construction of this Agreement.

3.7 Governing Law. The laws of the State of Delaware shall govern the
interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.

3.8 Conformity to Securities Laws. The Participant acknowledges that the Plan
and this Agreement are intended to conform to the extent necessary with all
provisions of the Securities Act and the Exchange Act, and any and all
regulations and rules promulgated by the Securities and Exchange Commission
thereunder, as well as all applicable state securities laws and regulations.
Notwithstanding anything herein to the contrary, the Plan shall be administered,
and the RSUs are granted, only in such a manner as to conform to such laws,
rules and regulations. To the extent permitted by applicable law, the Plan and
this Agreement shall be deemed amended to the extent necessary to conform to
such laws, rules and regulations.

3.9 Amendment, Suspension and Termination. To the extent permitted by the Plan,
this Agreement may be wholly or partially amended or otherwise modified,
suspended or terminated at any time or from time to time by the Administrator or
the Board; provided, however, that, except as may otherwise be provided by the
Plan, no amendment, modification, suspension or termination of this Agreement
shall adversely affect the RSUs in any material way without the prior written
consent of the Participant.

3.10 Successors and Assigns. The Company may assign any of its rights under this
Agreement to single or multiple assignees, and this Agreement shall inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth in this Agreement and the Plan, this
Agreement shall be binding upon the Participant and his or her heirs, executors,
administrators, successors and assigns.

3.11 Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or this Agreement, if the Participant is subject to
Section 16 of the Exchange Act, then the Plan, the RSUs and this Agreement shall
be subject to any additional limitations set forth in any applicable exemptive
rule under Section 16 of the Exchange Act (including any amendment to Rule 16b-3
of the Exchange Act) that are requirements for the application of such exemptive
rule. To the extent permitted by applicable law, this Agreement shall be deemed
amended to the extent necessary to conform to such applicable exemptive rule.

3.12 Entire Agreement. The Plan, the Grant Notice and this Agreement constitute
the entire agreement of the parties and supersede in their entirety all prior
undertakings and agreements of the Company and the Participant with respect to
the subject matter hereof.

3.13 Section 409A. Notwithstanding any other provision of the Plan, this
Agreement or the Grant Notice, the Plan, this Agreement and the Grant Notice
shall be interpreted in accordance with the requirements of

 

4



--------------------------------------------------------------------------------

Section 409A of the Code. The Administrator may, in its discretion, adopt such
amendments to the Plan, this Agreement or the Grant Notice or adopt other
policies and procedures (including amendments, policies and procedures with
retroactive effect), or take any other actions, as the Administrator determines
are necessary or appropriate to comply with the requirements of Section 409A of
the Code.

3.14 Limitation on Participant’s Rights. Participation in the Plan confers no
rights or interests other than as herein provided. This Agreement creates only a
contractual obligation on the part of the Company as to amounts payable and
shall not be construed as creating a trust. The Plan, in and of itself, has no
assets. Participant shall have only the rights of a general unsecured creditor
of the Company and its Affiliates with respect to amounts credited and benefits
payable, if any, with respect to the RSUs, and rights no greater than the right
to receive the Common Stock as a general unsecured creditor with respect to
RSUs, as and when payable hereunder.

3.15 Not a Contract of Employment or Service. Nothing in this Agreement or in
the Plan shall confer upon the Participant any right to continue to serve as an
Employee or other service provider of the Company or any of its Affiliates or
shall interfere with or restrict in any way the rights of the Company and its
Affiliates, which rights are hereby expressly reserved, to discharge or
terminate the services of the Participant at any time for any reason whatsoever,
with or without Cause, except to the extent expressly provided otherwise in a
written agreement between the Company or an Affiliate and the Participant.

 

5